MORROW, RUSSELL O., Associate Judge.
This is a timely appeal by the appellant-husband from a final judgment of dissolution of marriage.
The husband (42) and the wife (40) were married on October 9, 1964 and separated on November 17, 1973. The parties have two adopted children, ages 4 and 6. The husband is a medical doctor and prior to the marriage, the wife was an active registered nurse. The parties own certain improved real property jointly.
The question raised was whether the Final Judgment was within the bounds of judicial discretion.
Except for two items, the learned Trial Judge was eminently correct in his decisions. We find that the award of $700.00 per month for alimony and $400.00 per month for each child is not supported by the record. The alimony is hereby reduced to $550.00 per month and the child support is reduced to $250.00 per month for each child.
Except as stated herein the Final Judgment is in all other respects
Affirmed.
WALDEN, C. J., and DOWNEY, J., concur.